Citation Nr: 1727415	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-42 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1950 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, denying the claim currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected post-traumatic stress disorder (PTSD) does not render him so helpless or bedridden as to require regular aid and attendance. 


CONCLUSION OF LAW

The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to SMC for aid and attendance due to his service connected PTSD. For reasons discussed herein, the claim is denied. 

SMC is payable at the (l) rate if a Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to require regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). In determining need for regular aid and attendance, consideration is given to: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352 (a). "Bedridden" is a proper basis for the determination. "Bedridden" is a condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed bed rest for the greater or lesser part of the day to promote convalescence or cure will not suffice. Id. The evidence must only establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Id. 

The Veteran does not require regular aid and attendance as a result of his service connected PTSD. The Veteran is not bedridden. He is able to feed himself and prepare his own meals. Spouse's Statement (Oct. 30, 2011) ("[w]hile he is able to feed himself, he doesn't eat very much and has to be encouraged to do so...He is able to prepare his own meals but forgets to do so without eating all day causing his diabetes to fluctuate up and down."). He also walks freely within his home and goes on grocery shopping trips with his spouse. C&P Exam (July 20, 2015) (also noting that the Veteran randomly needs to use a cane when he has dizzy spells due to his diabetes). Furthermore, the Veteran's daughter, who is a nurse, declared that he is not bedridden. Daughter's Statement (March 20, 2014) ("while he is not bed ridden [sic] he never leaves the house without my mother..."). 

An October 2011 VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, states that the Veteran requires aid and attendance as a result of his Alzheimer's disease and diabetes, not due to PTSD. On the form, the examiner explained that his opinion was due to the Veteran's dementia, memory impairment and poor executive function (i.e., cognitive functioning). Similarly, while treatment records from Puget Sound HealthCare System show that the Veteran has been continuing treatment for his PTSD, discussion of difficulties with activities of daily living are associated with cognition issues associated with Alzheimer's disease. 

On July 20, 2015, the Veteran was examined by a psychologist who continued the diagnoses of PTSD and Alzheimer's disease. After reviewing the Veteran's PTSD symptoms prior to the onset of dementia, as well as medical literature and diagnostic criteria consistent with each diagnosis, the psychologist was able to delineate symptoms caused between the two diagnoses. The psychologist explained that the Veteran's PTSD causes depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which results in reduced reliability and productivity. On the other hand, the Veteran's Alzheimer's disease causes impairment of short and long term memory, memory loss of names of close relatives and own occupation, circumstantial speech that is illogical at times, inability to understand complex commands, impaired judgment, abstract thinking, gross impairment in thought processes, spatial disorientation, disorientation to time and place, and inability to attend to most activities of daily living. The psychologist stated that the Veteran's worsening dementia due to Alzheimer's disease results in total and permanent occupational and social impairment.

The Board finds that the July 2015 medical opinion is entitled to significant probative weight. The examiner reviewed the e-folder and included supporting facts and reasoned medical explanations for concluding that the Veteran's PTSD does not require regular aid and attendance. Conversely, Dr. Brown's August 2013 statement is not probative. While Dr. Brown noted that the Veteran's increased anxiety, nightmares and mood swings are associated with his PTSD, the Veteran's need for assistance with activities of daily living was not associated with his PTSD. 

The Board also attaches little probative weight to the contentions made by the Veteran's spouse because she lacks the necessary knowledge, training, and expertise to properly gauge the severity of his disabilities, delineate symptoms of the two, and determine which have more impact on activities of daily living. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Similarly, the Board acknowledges that the Veteran's daughter believes that the Veteran's PTSD is more problematic than his dementia; however, the VA psychologist's opinion is more probative of the medical question at hand due to the combination of the psychologist's specialized education and training, with the thorough examination and medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (finding that it is the Board's duty to determine which of the competing medical opinions is more probative of the medical question at issue). 

Finally, the Board cannot ignore that the original claim filed by the Veteran's spouse, in his behalf, Veteran sought aid and attendance due to symptoms associated with Alzheimer's disease:

My husband is suffering from memory lost [sic]. He first complained of forgetting things he went after. It became serious when he became fearful of going places and forgetting why he was going or going somewhere and forgetting he [sic] why he went. While he is able to feed himself, he doesn't eat very much and has to be encouraged to do so because of the medication he takes...He is able to prepare his own meals but forgets to do so without eating all day causing his diabetes to fluctuate up and down. He doesn't remember he has not bathed and has to be reminded after several days.

If the Veteran's spouse believed that the Veteran needed regular aid and attendance due to his PTSD, then there is little reason why she based the claim for aid and attendance on his Alzheimer's disease, with which she submitted the October 2011 VA 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, stating that the Veteran requires aid and attendance due to his Alzheimer's disease and diabetes. See Caluza v. Brown, 7 Vet. App. 498 (1995) (explaining that factors to consider when assessing the credibility of lay evidence include internal consistency, consistency with other evidence and self-interest). Together, these facts cast serious doubt on the credibility of the spouse's statements. 

The Board is sympathetic to the Veteran and his family's struggles related to dealing with symptoms associated with PTSD, including irritability, anxiety, nightmares, and mood swings; however, the evidence establishes that the Veteran's need for regular aid and attendance is not due to PTSD, but rather Alzheimer's disease, for which the Veteran is not service connected. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Accordingly, the claim for entitlement to SMC for aid and attendance must be denied. 


ORDER

Entitlement to SMC for aid and attendance. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


